872 F.2d 1030
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert WILLIAMSON, Plaintiff-Appellant,v.David BUCKINGHAM;  Don Brock, Judge;  Warren Hopkins;  MikeWard;  Randy Hutchins;  James Lassiter,Defendants-Appellees.
No. 88-6062.
United States Court of Appeals, Sixth Circuit.
Feb. 27, 1989.

1
Before BOYCE F. MARTIN, Jr. and RYAN, Circuit Judges, and GEORGE C. SMITH, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff filed a civil rights action under 42 U.S.C. Sec. 1983 claiming the named defendants deprived him of certain eighth amendment rights during a 1987 stay in the Murray County (Kentucky) Jail.  The district court dismissed the action for monetary damages as frivolous under 28 U.S.C. Sec. 1915(d) and the instant appeal followed.  Plaintiff filed a brief pro se and moves for the appointment of appellate counsel.


4
Our review of the record leads us to agree with the district court that the complaint is meritless.  The two state court judges named as defendants are absolutely immune from monetary damages.   Stump v. Sparkman, 435 U.S. 349, 355-56 (1978).  The remaining defendants were not acting under color of state law and, therefore, were properly dismissed.   Flagg Bros., Inc. v. Brooks, 436 U.S. 149 (1978).


5
Accordingly, the motion for counsel is denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable George C. Smith, U.S. District Judge for the Southern District of Ohio, sitting by designation